Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $23,000 as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified is, together with the order, affirmed, without costs of this appeal to either party. All concur, except Dowling and Larkin, JJ., who dissent and vote for affirmance. (The judgment is for plaintiff.in an action for damages for personal injuries alleged to have been sustained by plaintiff by reason of negligence in the operation of a boat. The order denies defendant’s motion for a new trial and reduced the verdict.) Present— Taylor, P. J., Dowling, McCurn, Larkin and Love, JJ.